Title: From James Madison to George W. Erving, 27 July 1801 (Abstract)
From: Madison, James
To: Erving, George W.


27 July 1801, Department of State. Announces president’s decision to appoint him to London as agent for managing American claims and appeals in the High Court of Admiralty, court of appeals, and before the board of commissioners under article 7 of the Jay treaty. Instructs Erving to obtain documents relating to claims and appeals from former agent, Samuel Williams. Notes that Erving will also assume Samuel Cabot’s duties and may replace the agent for American seamen, should he resign his office. Prescribes salary of $1,000 until board of commissioners reopens proceedings.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 2 pp. JM wrote letters on the same date to King, introducing Erving (ibid.), and to Williams, instructing him to turn over to Erving all agency documents and papers (ibid.).


